Citation Nr: 0011665	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits in the amount 
of $4,778.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In an October 1991 VA letter, the veteran was notified 
that he was awarded disability pension benefits, effective 
from July 1991; that letter informed the veteran that the 
rate of his pension award was directly related to his 
family's income and that he must notify the RO if that income 
changes.  

2.  Attached to the October 1991 VA notification letter was a 
Disability Pension Award Attachment, VA Form 21-8768, which 
sets forth factors affecting the right to payment.

3.  In March 1992, May 1993, and September 1994, the veteran 
was sent letters similar to the October 1991 letter; each 
letter contained a copy of VA Form 21-8768.

4.  Beginning in May 1995, the veteran failed to report his 
wife's wages. 

5.  The veteran knew or reasonably should have known that he 
should have promptly reported his wife's wages; however, he 
continued to accept VA pension benefits without reporting his 
wife's income.

7.  Failure to recover the debt in this appeal would result 
in unfair gain to the veteran.

8.  Collection of the indebtedness at issue in this case 
would not subject the veteran to undue economic hardship.

CONCLUSION OF LAW

Recovery of the overpayment of disability pension benefits in 
the amount of $4,778.00 was not against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA disability pension 
benefits, in the amount of $4,778.00.  Essentially, the 
overpayment resulted because the veteran failed to report 
income earned by his spouse.

Initially, the Board notes that the veteran does not dispute 
the validity of the debt at issue in this case, but merely 
requests a waiver of the debt.  In the absence of a challenge 
to the validity of the debt, or in the absence of prima facie 
evidence that the debt was improperly created, the validity 
of the debt need not be examined further.  See Shaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeat the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).  

In the present appeal, the Committee determined in an August 
1998 decision that the evidence in this case did not 
establish fraud, misrepresentation, or bad faith in the 
creation of the debt.  The Board is also satisfied that none 
of the circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith, such that there is a legal 
bar to the issue of waiver of recovery of the debt.  See 
38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Thus, the sole question before the Board is whether 
collection of the indebtedness at issue in this appeal, in 
the amount of $4,778.00, would violate the principles of 
equity and good conscience.  See 38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.963(a), 1.965(a). 

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the veteran contributed to causing the debt. 38 C.F.R. 
§ 1.965(a)(3).  In this case, the record reveals that when 
the veteran was initially notified of his award of VA 
disability pension benefits, by VA letter dated in October 
1991, he was provided the following notice:  "Your rate of 
VA pension is directly related to your/your family's income.  
Adjustment must be made whenever your/your family's income 
changes.  Therefore, you must notify us immediately if 
you/your family receive(s) any income from a source other 
than that shown [by that letter]."  Moreover, the October 
1991 letter directed the veteran to read an enclosed VA Form 
21-8768, which contained important information about the 
right to receive pension benefits.  

VA Form 21-8768 is entitled "Disability Pension Award 
Attachment," and sets forth factors affecting the right to 
payment.  Included on that form is a paragraph entitled 
"INCOME LIMITS AND RATES OF PENSION," which indicates that 
the "rate of pension paid to a veteran depends upon the 
amount of family income and the number of dependents."  The 
form also includes a paragraph entitled "PROMPT NOTICE," 
which instructs the veteran to notify the VA immediately "if 
there is any change in income or net worth for you or your 
dependents or any change in your marital status or the status 
of your dependents."  The Board also notes that the veteran 
was furnished another copy of VA Form 21-8768 in March 1992, 
May 1993, and September 1994, along with VA letters which 
also informed the veteran of his duty to report changes in 
his family's income.  

Despite the foregoing information, the veteran failed to 
notify the VA that his wife began earning wages in May 1995.  
Rather, the veteran continued to accept the full amount of 
his VA pension benefits, even though he knew or reasonably 
should have known that he had a duty to report his wife's 
income.  The Board acknowledges the veteran's contentions 
that only his income was to be considered in calculating his 
pension benefits.  Specifically, the Board acknowledges the 
veteran's statement in his substantive appeal, VA Form 9, 
received in January 1999, in which he contends:  "I have no 
recollection or VA documents that state that I was ever 
'cautioned' to report any and all income to the DVA because 
pension is based on total family income."  Nevertheless, as 
noted above, the Board finds that the veteran was properly 
advised on several occasions of the factors affecting the 
right to receive payment of VA pension benefits, and he 
should have known that he had a duty to report his wife's 
wages.  In fact, the Improved Pension Eligibility 
Verification Reports (EVR) he filled out previously asked for 
both his and his wife's income.  While the Board notes the 
claims file does not contain EVRs for the years during which 
the overpayment in this case arose, the Board still finds 
that the veteran was adequately informed of his duty to 
report his family's income.  For the foregoing reasons, the 
Board finds that the veteran was at fault in causing the debt 
in this case.  

The second element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.965(a)(2).  As noted earlier, 
upon the initial award of disability pension benefits, the VA 
provided the veteran with a detailed explanation of the 
factors affecting the right to receive VA disability pension 
benefits.  The VA reiterated this explanation on at least 
three other occasions; however, the veteran failed to report 
the wage income earned by his wife, beginning in May 1995.  
In short, the Board finds that the VA was not at fault in 
causing this debt.
Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of non-service connected pension 
benefits is to assist persons who are unable to secure and 
follow a substantially gainful occupation due to disability.  
In light of the purpose underlying pension benefits, the 
Board finds that repayment of the debt at issue in this case 
would not conflict with the objective underlying the 
benefits, as the veteran's basic necessities were provided 
for during the period in which the overpayment arose, and the 
veteran also had the benefit of his wife's income during that 
period.  See 38 C.F.R. § 1.965(a)(4).  Thus, repayment of the 
debt would not nullify the purpose for which the pension 
benefits were intended, since the veteran was not deprived of 
basic necessities such as food and shelter.  See 38 C.F.R. 
§ 1.965(a)(4).  Further, if the veteran fails to repay this 
debt, it will result in an unfair gain to him.  See 38 C.F.R. 
§ 1.965(a)(5).

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  As 
noted earlier, the effect on the veteran's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  In August 1998, 
the veteran submitted a Financial Status Report that 
reflected his and his wife's total monthly income in the 
amount of $1,531.84, which was exactly equal to his total 
reported monthly expenses.  The Board notes that included 
among the veteran's monthly expenses is $19.99 for T.V. and 
approximately $508.00 for monthly installment contracts, 
including credit card debt.  In a September 1998 statement, 
the veteran clarifies that his credit card debt was used to 
purchase "living necessities," such as an air conditioner 
and garden equipment.  

The Board has reviewed the veteran's reported monthly 
finances, and finds that he has not demonstrated hardship.  
The veteran reported that his monthly income is equal to his 
monthly expenses.  Moreover, the veteran's reported monthly 
expenses include items that are in excess of basic living 
necessities such as food, shelter, and medical expenses.  The 
Board does not find that air conditioning and garden 
equipment constitute basic living necessities, as the veteran 
contends.  In short, the Board is not satisfied that the 
veteran has presented evidence of financial hardship.  
38 C.F.R. § 1.963(a)(3).  Moreover, the Board points out that 
a debt to the Government is to be treated like any debt, such 
as credit card or bank debt.
 
In summary, a review of some of the elements pertaining to 
the principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a), convinces the Board that greater weight 
in this case should be accorded to the fault of the veteran, 
in that he failed to report his wife's wage income, despite 
repetitive notices by the VA outlining his duty to report 
changes in his family's income.  When all of the relevant 
elements as set forth above are considered, the Board is not 
persuaded that the Government should forego its right to 
collection of the indebtedness in the instant appeal, in the 
amount of $4,778.00.  Accordingly, the Board finds that 
waiver of recovery of the overpayment in the amount of 
$4,778.00 is not warranted.


ORDER

The veteran's claim for entitlement to a waiver of the 
recovery of an overpayment of disability pension benefits in 
the amount of $4,778.00, is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

